                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NO. 9:14-CR-00010-RC
v.                                                §
                                                  §
                                                  §
CHARLES CANNON                                    §
                                                  §

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the first allegation in the petition that he
       failed to follow a special condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583;
       and

3.     the Defendant should be sentenced to a term of 5 months’ imprisonment, with no
       supervised release to follow. His term of imprisonment should be served at the Federal
       Correctional Institute near Houston, Texas, if the Bureau of Prisons can accommodate
       such request.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for the

Government each signed a standard form waiving their right to object to the proposed findings

and recommendations contained in the magistrate judge’s report, consenting to revocation of
supervised release and imposition of the sentence recommended. The Defendant also waived his

right to be present with counsel and to speak at sentencing before the court imposes the

recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Charles Cannon’s

supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.



        So Ordered and Signed
        Apr 4, 2019




                                               2
